El Juez Asociado Señor Audrey,
emitió la opinión del tribunal.
Este pleito comenzó en una corte municipal y contra la sentencia que en ella se dictó fué interpuesta apelación para ante la Corte de Distrito de Ponce. Celebrado en ésta el juicio de nuevo recayó sentencia declarando sin lugar la de-manda. Contra ese fallo interpuso el demandante la' pre-sente apelación.
El apelante reclama del demandado él pago de $369.25 por servicios médicos y de clínica que le prestó con motivo de haber recibido heridas de bala en el vientre. El deman-dado contestó que tales servicios no los debía sino don Alejandro Franceschi, conocido por Chalí, porque fué quien se obligó con el demandante a pagárselos. La corte de dis-trito estimó probada esa alegación del demandado.
 El apelante alega como único motivo para su recurso que la corte inferior cometió error al fundarse para su sentencia en que el demandado no estaba obligado a pagar la suma reclamada. Se alega otro error que es derivación del anterior, a saber, que la sentencia es contraria a la ley y a los hechos.
La única controversia entre las partes en el juicio fue sobre si don Alejandro Franceschi, conocido por Chalí, con-vino con el demandante en pagarle los servicios que prestase al demandado. Esa prueba fué contradictoria pues mientras el demandante y Franceschi declararon en el juicio que no había habido tal convenio entre ellos, el demandado y dos testigos declararon lo contrario, habiendo en favor de la declaración del demandado cierta manifestación que no fué contradicha por el demandante, como la de que el Sr. Fran-ceschi pagó todas las medicinas e inyecciones que se com-praron en una botica para aplicárselas al demandado, y una carta que robustece la prueba del demandado, por lo que no encontramos manifiesto error en la corte inferior para la conclusión a que llegó.

La sentencia apelada debe ser confirmada.